Vanguard Tax-Managed International Fund Supplement to the Prospectus and Summary Prospectus Dated April 26, 2010 Important Change to Vanguard Tax-Managed International Fund The exchange-traded share class of Vanguard Tax-Managed International Fund, known as Vanguard Europe Pacific ETF, has been renamed Vanguard MSCI EAFE ETF. The Funds investment objective, strategies, and policies remain unchanged. Prospectus and Summary Prospectus Text Changes All references to Vanguard Europe Pacific ETF are replaced with Vanguard MSCI EAFE ETF. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 103A 022011 Vanguard Tax-Managed Funds ® Supplement to the Statement of Additional Information Dated April 26, 2010 Important Change to Vanguard Tax-Managed International Fund The exchange-traded share class of Vanguard Tax-Managed International Fund, known as Vanguard Europe Pacific ETF, has been renamed Vanguard MSCI EAFE ETF. The Funds investment objective, strategies, and policies remain unchanged. All references to Vanguard Europe Pacific ETF are replaced with Vanguard MSCI EAFE ETF. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 103 022011
